Citation Nr: 1548019	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for brain cancer, to include as secondary to lung cancer. 

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

4.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to April 1982.  His service medals and decorations include the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, but came to the Board from the St. Petersburg, Florida RO.

In October 2015, the Veteran testified at a hearing at the St. Petersburg RO before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's duties at U-Tapao air base as likely as not exposed him to herbicides.

2.  The competent evidence of record establishes a current diagnosis of lung cancer.

3.  The evidence is at least in equipoise as to whether the Veteran's brain cancer is causally related to his lung cancer.

4.  The competent evidence of record establishes a current diagnosis of diabetes mellitus, type II.

5.  The competent evidence of record establishes a current diagnosis of coronary artery disease.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for lung cancer have been met.  38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for brain cancer as secondary to lung cancer are met.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.310.

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

4.  With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for coronary artery disease have been met.  38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary. 

The Veteran asserts that he has lung cancer, diabetes mellitus, type II, and coronary artery disease as a result of exposure to herbicides while serving at U-Tapao airbase in Thailand.  He also asserts that he has brain cancer as a result of his lung cancer.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).   

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§  3.307(a)(6), 3.307(d)(1), 3.309(e).  Diseases associated with such exposure include lung cancer, diabetes mellitus, type II, and coronary artery disease.  38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

In this case, the evidence does not show that the Veteran served at any time in the Republic of Vietnam, nor has he asserted that he did.  He claims that he was exposed to herbicides while on duty in Thailand.  It does not appear from the record that the Veteran asserts that his duties placed him on the perimeter of the base, but he testified that he carried refueling hoses through areas that had been subject to hand spraying and saw the effects on vegetation.  He was stationed in Thailand, at a minimum, from June 1967 to November 1967 and July 1973 to July 1974.

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10 (q),(r).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.

The Veteran's personnel records show that he had an occupational specialty as an aircraft maintenance superintendent.  At the time of his 1967 service in Thailand, he was a maintenance superintendent and B-52 recovery team chief.  At the time of his 1973-1974 service in Thailand, he served as flight chief of the bomber branch of his squadron.  

The Veteran's private treatment records show that he was diagnosed with diabetes mellitus, type II, and coronary artery disease in 2004.  In December 2011, the Veteran underwent a lobectomy to remove a tumor from his lung.  In April 2013, a lung specimen again tested positive for malignancy.  An April 2014 MRI showed two metastases in the Veteran's brain.  In July 2015, the Veteran entered hospice care for lung cancer and secondary brain cancer.  

Research undertaken by the RO has been inconclusive regarding the presence of herbicides at U-Tapao airbase during the Veteran's time there and whether he was exposed to such herbicides during service.  In March 2015, the Jackson RO issued a Formal Finding of Unavailability Memorandum finding that there was a lack of information required to corroborate the Veteran's contention that he was exposed to herbicides in Thailand sufficiently to justify sending an inquiry to the Joint Services Records Research Center. 

After reviewing the evidence discussed above, and affording the Veteran the benefit of the doubt, the Board finds the Veteran's testimony regarding his exposure to herbicides credible.  The Veteran's personnel records from his 1967 service in Thailand reference his "dynamic, aggressive attitude" and "'can-do' approach," which is consistent with the Veteran's testimony that he personally assisted in carrying refueling hoses through affected areas despite his rank and occupational specialty.  The evidence shows diagnoses of lung cancer, diabetes mellitus, type II, coronary artery disease, and brain cancer.  As lung cancer, diabetes mellitus, type II, and coronary artery disease are diseases that have been shown to be associated with exposure to herbicide agents, it is presumed that these disorders were incurred in service even without evidence of that disease during service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§  3.307(a)(6), 3.309(e).  The evidence also shows that the Veteran's brain cancer is a result of lung cancer that has metastasized.  As such, service connection for lung cancer, diabetes mellitus, type II, and coronary artery disease, as secondary to herbicide exposure, as well as brain cancer, as secondary to lung cancer, is warranted.


ORDER

Entitlement to service connection for lung cancer is granted.

Entitlement to service connection for brain cancer as secondary to service-connected lung cancer is granted.  

Entitlement to service connection for diabetes mellitus, type II is granted.

Entitlement to service connection for coronary artery disease is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


